COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  PETER MANUEL CANDELARIA,                        §
                                                                No. 08-20-00008-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                                 118th District Court
  THE STATE OF TEXAS,                             §
                                                              of Howard County, Texas
                    Appellee.                     §
                                                                     (TC#15,557)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect TEX.PENAL CODE ANN. § 22.02(b)(2)(B. We therefore

affirm the judgment of the trial court as reformed, in accordance with the opinion of this Court.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD OF APRIL, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.